DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-5, 7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US Patent Application Publication No. US20150229507 A1 in view of Wu et al US 20130034054 A1.
As per claim 3, Kim et al discloses a method and apparatus (see at least fig. 1, fig. 12 and fig. 14) comprising a processor coupled to a non-transitory computer readable medium (see paras. [0222] and [0223]) configure to generate a cyclic prefix according to a first section of a time domain main body signal (see at least para. [0147],  fig. 12, 720,  and fig. 14 , 830; generate a cyclic suffix (modulation) signal based on a second portion the time-domain main body signal ((see at least fig. 14 and fig. 14); generate a preamble symbol see at least fig. 12 and fig. 14 based on the cyclic prefix  the time-domain main body signal  and the Suffix (modulation) signal; and transmit the preamble symbol using transmitter 130 to be received by a receiver (fig. 16). However, it fails to teach that the second portion is less than the first portion.  Wu et al teaches generally in para. [0185] a first portion used to generate a cyclic prefix and a second portion used to generate a cyclic suffix in which the second portion is less than the first portion (para. [0185] teaches first portion as “symbols from the training sequence” and 
As per claim 4, the preamble symbol contains the cyclic prefix, the time-domain main body signal and the Suffix (modulation) signal arranged successively (see at least fig. 12 and fig. 14).
As per claim 5, as evidence by at least US20100246719, para. [0408]1 it is generally known to obtain the “cyclic prefix” by directly truncating from the rear of the   main body signal and to obtain the cyclic suffix (modulation signal) by (selecting) (modulating) the portion of the main body signal corresponding to the cyclic prefix that teaches that the cyclic prefix of the first portion of the useful portion and the cyclic suffix of the second portion of the useful signal. Therefore it would have been obvious to one skill in the art to obtain  the “cyclic prefix” by directly truncating from the rear of the   main body signal  and to obtain the cyclic suffix (modulation  signal)  by (selecting)  (modulating) the portion of the main body signal corresponding to the cyclic prefix that teaches that the cyclic prefix of the first portion of the useful portion and the cyclic suffix of the second portion of the useful signal in order to improve transmission efficiency as generally known in at least US US20100246719 para. [0001].

 As per claim 13, see rejection of claim 3. 
As per claim 14, see rejections of claims 4 and 5 collectively.
Allowable Subject Matter
Claims 8, 10-12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/18/21 have been fully considered but they are not persuasive. It is alleged that the detailed description of fig. 7 at para. [0090] in Wu does not teach the claimed feature of “the second portion is part of the first portion and is less than the entirety of the first portion". However examiner notes that the rejection does not symbols from the training sequence, are copied in the cyclic prefix and …the last portion of the training sequence is copied in the postfix”. At para. [0084], Wu teaches that the training sequence is comprised of “symbols” (training sequence symbols).  Therefore “symbols from the training sequence” is simply “symbols included in the training sequence”.  As an illustration, given a “training sequence symbols” of “1, 1, 0, 1; 0, 0, 1, 1; 1, 1, 1, 1”, where 4 bits represent a symbol. Following the teaching in para. [0185], the cyclic prefix, which are the symbols from the training sequence is represented as “1, 1, 0, 1; 0, 0, 1, 1; 1, 1, 1, 1” (i. e., the length of the training sequence) while the postfix, represented by the last section of the training sequence, is “1, 1, 1, 1”, for example.  As shown in this paragraph, the last section used to generate the postfix is less than the section used to generate the cyclic prefix.  Hence, applicant’s analysis is in error.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hwang et al US 20040037215, (figs. 10-11 and paras. [0058]-[0061] teaches  generating a cyclic prefix based on a first portion of a signal and generating a postfix (modulation signal) based on a second portion  that is part of the first portion and less than the entirety of the first portion.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020.  The examiner can normally be reached on 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The paragraph teaches that the first portion can be either the backmost portion or the foremost portion of the useful signal. It also teaches that the second portion is the foremost or backmost portion of the useful portion. Following such a teaching, the cyclic prefix and the cyclic suffix are based on the same portion of the main body signal (the backmost portion or the foremost portion).